            Case 1:20-cv-02705-ELH Document 62 Filed 05/06/21 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


 IN RE APPLICATION OF DANIEL
 SNYDER for an Order Directing Discovery            Case No. 20-CV-02705-ELH
 from Moag & Co., LLC Pursuant to 28
 U.S.C. § 1782


                   RESPONDENT’S CONDITIONAL CROSS-MOTION
                 FOR LEAVE TO TAKE DISCOVERY FROM PETITIONER

          Pursuant to 28 U.S.C. § 1782, Rules 11, 26(g) and 45 of the Federal Rules of Civil

Procedure, and the inherent authority of this Court, Respondent Moag & Co., LLC, moves for

leave to serve document requests and a notice of deposition on Petitioner covering the following

topics:

                 1.     All direct or indirect communications between Mr. Snyder or persons
                        working for him or WFT (including lawyers, private investigators and
                        public relations firms) and members of the media, if such communications
                        refer or relate to Mr. Moag, Moag & Co., or any other respondent of a §
                        1782 petition filed by Mr. Snyder in support of his India defamation
                        action.

                 2.     All direct or indirect communications between Mr. Snyder and persons
                        working for him or WFT (including public relations firms), if such
                        communications refer or relate to publicizing information about Mr.
                        Moag, Moag & Co., or any other respondent of a § 1782 petition filed by
                        Mr. Snyder in support of his India defamation action.

                 3.     All documents or information referring or relating to Mr. Snyder’s plan to
                        rebut, minimize, or divert attention from actual or anticipated stories in the
                        media that accuse Mr. Snyder or WFT of sexual misconduct or
                        acquiescing in sexual misconduct.

                 4.     All filings made by Mr. Snyder and his counsel in the India defamation
                        action which refer to or include information or documents obtained by Mr.
                        Snyder as a result of § 1782 petitions filed by Mr. Snyder in support of his
                        India defamation action.

          As Respondent has no interest in further multiplying these proceedings, he requests this

discovery only if the Court is contemplating granting Respondent’s Motion for Sanctions for


                                                                                               7692838.2
         Case 1:20-cv-02705-ELH Document 62 Filed 05/06/21 Page 2 of 3



Spoliation. (ECF 59). If the Court denies that motion and closes these proceedings, as Respondent

requests, the motion for leave to take discovery will be withdrawn.

       Further grounds in support of this motion are set forth in Respondent’s Opposition to

Petitioner’s Application for Sanctions and Memorandum in Support of Conditional Cross-Motion

for Leave to Take Discovery from Petitioner.


                                                    Respectfully submitted,

                                                    ZUCKERMAN SPAEDER LLP


                                                    By: /s/ William J. Murphy
                                                        ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯
                                                    William J. Murphy (#00497)
                                                    John J. Connolly (#09537)
                                                    100 E. Pratt St., Suite 2440
                                                    Baltimore, Maryland 21202
                                                    (410) 332-0444
                                                    (410) 659-0436 (fax)
                                                    wmurphy@zuckerman.com
                                                    jconnolly@zuckerman.com

                                                    Attorneys for Respondent




                                                2
                                                                                          7692838.2
          Case 1:20-cv-02705-ELH Document 62 Filed 05/06/21 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 6th day of May, 2021, a copy of the foregoing was

electronically filed and served on all counsel of record via ECF or by e-mail if filed under seal.


                                                        /s/ John J. Connolly
                                                      ¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯¯




                                                                                              7692838.2
